UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2049


In Re:   LARRY SINCLAIR WILLIAMS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (1:92-cr-00083-1)


Submitted:   December 16, 2010              Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Sinclair Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry       Sinclair        Williams       petitions      for     a     writ    of

mandamus or prohibition seeking an order directing the district

court to grant discovery in his 1992 criminal convictions.                                   We

conclude that Williams is not entitled to either of these forms

of relief.

             A    writ       of    prohibition         will    not    issue        unless    it

“clearly appears that the inferior court is about to exceed its

jurisdiction.”          Smith v. Whitney, 116 U.S. 167, 176 (1886).                          A

writ of prohibition or mandamus is a drastic remedy that should

be granted only where the petitioner’s right to the requested

relief is clear and indisputable.                      In re Vargas, 723 F.2d 1461,

1468 (10th Cir. 1983); In re Missouri, 664 F.2d 178, 180 (8th

Cir. 1981).        Further, a writ of prohibition should be granted

only where the petitioner has no other adequate means of relief.

In re Banker’s Trust Co., 775 F.2d 545, 547 (3d Cir. 1985).

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.              Kerr   v.   United      States

Dist.    Court,        426    U.S.       394,   402     (1976);       United       States    v.

Moussaoui,       333    F.3d      509,    516-17       (4th    Cir.   2003).         Further,

mandamus     relief      is    available        only    when    the   petitioner       has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).



                                                2
           The relief sought by Williams is not available by way

of a writ of prohibition or mandamus.         Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                    3